Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a communication, with Mark J. Kupets #57,670 on 5/10/2021.

The application has been amended as follows: 

(A) Claim 10, line 1, “17”, has been changed to -–7--.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record Vincent F. Boccio whose telephone number is (571) 272-7373. 

The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:

"http://portal.uspto.gov/external/portal/pair" 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
866-217-9197 (toll-free) 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2158